Citation Nr: 0728935	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-39 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hallux valgus of the left foot, status post bunionectomy, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
hallux valgus of the right foot, status post bunionectomy and 
metatarsal osteotomy, currently rated as 10 percent 
disabling.  

3.  Entitlement to a separate rating in excess of 10 percent 
for metatarsalgia of the right foot, as a residual of the 
right foot bunionectomy and metatarsal osteotomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1994 to June 1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from September 2003 and March 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho which denied the veteran's claims for 
increased ratings for the service-connected hallux valgus, 
status post bunionectomy of the left foot, and hallux valgus, 
status post bunionectomy and metatarsal osteotomy of the 
right foot. 

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in March 2005.  A transcript 
of her testimony is associated with the claims file.  

In a July 2005 rating decision, the RO awarded a separate 
grant of service connection for post operation right foot 
with second digit residual, and assigned a 10 percent rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284, for 
"other foot injuries."  As noted on the cover sheet, the 
issue has been recharacterized to reflect the current 
diagnosis of the additional disability, as provided by a VA 
medical examiner.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks higher ratings for her service-connected 
left foot hallux valgus, status post bunionectomy, and her 
right foot hallux valgus, status post bunionectomy and 
metatarsal osteotomy.  In essence, the veteran maintains that 
the surgeries performed to correct her foot problems only 
made her condition worse, and caused more pain than before 
the surgeries.

The veteran's feet were examined in conjunction with this 
appeal in May 2005.  The veteran reported severe pain in the 
right foot, primarily on the ball of her foot, and limitation 
of motion was demonstrated on examination.  The examiner 
explained that the veteran had a separate diagnosis of 
metatarsalgia of the right foot, with second ray.  The 
examiner opined that the veteran's right foot metatarsalgia 
was more likely than not directly related to the veteran's 
service-connected hallux valgus.  

As a result of the examiner's opinion, the RO awarded a 
separate grant of service connection with a 10 percent rating 
under 38 C.F.R. § 4.71, Diagnostic Code 5284, for "post 
operation right foot with second digit residual."  It is 
unclear why the RO assigned the additional 10 percent rating 
by analogy pursuant to "other foot injuries under Diagnostic 
Code 5284, when the examiner clearly diagnosed the veteran as 
having metatarsalgia of the right foot, a disability 
specifically governed by Diagnostic Code 5279.  Thus, the 
Board has recharacterized the issue to reflect the correct 
medical diagnosis of the veteran's right foot post-surgical 
residuals, and has assigned the same 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5279, the code 
specific to metatarsalgia.  That notwithstanding, this issue, 
regardless of its characterization, is clearly inextricably 
intertwined with the issue of increased rating for the 
service-connected hallux valgus of the right foot, status 
post bunionectomy and metatarsal osteotomy.  Moreover, since 
the RO issued the most recent supplemental statement of the 
case (SSOC) in April 2005, additional evidence has been added 
to the record; however, the RO did not thereafter issue an 
SSOC before certifying the case on appeal to the Board.  In 
other words, additional evidence was added to the record 
pertinent to the claim on appeal, subsequent to the most 
recent SSOC, which was not first considered by the RO.  This 
evidence is not duplicative, and it is pertinent to the 
issues on appeal.  Although a rating decision was issued in 
July 2005, which awarded a separate 10 percent rating for a 
related disability of the right foot pursuant to the findings 
at that examination in May 2005; the veteran is nonetheless 
entitled to an SSOC because (a) the new evidence (May 2005 VA 
examination) addressed the severity of the service-connected 
status hallux valgus of the right and left feet, and (b) 
because a separate rating was assigned for a closely-related 
foot disorder.  The failure to issue an SSOC is a procedural 
defect requiring remand to avoid any possible prejudice to 
the veteran.  38 C.F.R. §§ 19.31 and 19.37.

Additionally, on her VA Form 9, received at the RO in 
November 2004, the veteran requested to appear for a personal 
hearing before a Veterans Law Judge at the RO.  It appears 
that the veteran opted to appear for a personal hearing at 
the RO before a Decision Review Officer (DRO), in lieu of her 
original request for a hearing before a Veterans Law Judge; 
however, there is nothing in the record to confirm that the 
veteran no longer desires a hearing before a Veterans Law 
Judge.  This matter should be clarified on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether the veteran wants 
to appear for a personal hearing before 
a Veterans Law Judge; or, whether she 
appeared for her RO personal hearing in 
March 2005 in lieu of a hearing before 
a Veterans Law Judge.  

2.  After undertaking any additional 
development deemed appropriate, if any 
benefit sought on appeal remains denied,  
issue an SSOC to include the issues of 
entitlement to an increased rating for 
service-connected left foot hallux valgus, 
status post bunionectomy, currently rated 
as 10 percent disabling; entitlement to an 
increased rating for the service-connected 
right foot hallux valgus, status post 
bunionectomy and metatarsal osteotomy, 
currently rated as 10 percent disabling; 
and entitlement to a rating in excess of 
10 percent of the service-connected 
metatarsalgia of the right foot.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



